Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 4 December 2020.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Haukness (US PG PUB No. 20110060875)
As per claim 1, a method for checking the integrity of a memory, comprising the following steps: 
storing data representative of an operation to be executed in the memory (see FIG 2A);
 executing the operation (see FIG 2B: 208); and 
erasing the data once the execution of the operation is completed (see FIG 2B: 212). 
Claims 1-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Nishihara (US PG PUB No. 2007/0028035)

storing data representative of an operation to be executed in the memory (see [0063]); 
executing the operation (see [0218]); and 
erasing the data once the execution of the operation is completed (see [0226]).
[The progress information is taken erased once the restoration is completed to the extent the system utilizes the same storage for subsequent operations (see also [0231]).] 
As per claim 2, the method according to claim 1, 
further comprising a step of reading the data before executing another operation in the memory (see [0051])
As per claim 3, the method according to claim 1,
 further comprising a step of reading the data after resetting the memory (see [0230])
As per claim 4, the method according to claim 1, 
further comprising a step of detecting, as a function of the data, whether an interruption has occurred during the execution of the operation (see [0139])
As per claim 5, the method according to claim 4,
 further comprising a step of repeating execution of the operation if an interruption is detected (see [0138])
As per claim 6, the method according to claim 5,
 further comprising a step, before the repeating execution of the operation, of completely erasing a memory page subsequently configured to be modified by execution of the operation (see [0133]). 
As per claim 7, the method according to claim 1, 
wherein the data include an operation code that is a function of a nature of operation to be executed in the memory (see [0138])
As per claim 8, the method according to claim 7, 
wherein the operation code is assigned a value chosen from a group of values consisting of: a first set of values, if no operation is being executed in the memory; a second set of values, if a write operation is being executed in the memory; a third set of values, if an erase operation is being executed in the memory  (see [0138]); and a fourth set of values, in case of configuration operation of the microcontroller, wherein the first and fourth sets of values are each preferably being made up of a single value.
[The claim does not require each value nor specifically require a second set of values, as per claim 8, rather the claim is met with only one.] 
As per claim 9, the method according to claim 8, 
wherein the second set of values comprises: a first value, if a write operation of a word is being executed in the memory; and a second value, if a write operation of several words, preferably eight words, is being executed in the memory  (see [0138]).
[The claim does not require each value nor specifically require a second set of values, as per claim 8, rather the claim is met with only one.] 
As per claim 10, the method according to claim 8, wherein the third set of values comprises:
a third value, if an erase operation of a memory page is being executed in the memory  (see [0138]); a fourth value, if an erase operation of a memory bank is being executed in the memory; and a fifth value, if an erase operation of several memory banks is being executed in the memory.
As per claim 11, the method according to claim 1, wherein the data further include:
 an address pointing to a memory area where the operation is executed; an identifier of a memory bank where the operation is executed; and an identifier of a memory chip where the operation is executed (see e.g., [0019]).
[The progress information is taken to track the address where restoration processing is to be preformed.] 
As per claim 12, the method according to claim 1, 
wherein the memory is part of a microcontroller including: a processor (see [0171]); and at least two memory chips, wherein each memory chip comprises at least two memory banks (see FIG 12: 115, 116 and [0237]).
As per claim 13, the method according to claim 12, 
wherein the data are stored in a register of one of the memory chips (see [0234]).
As per claim 14, the method according to claim 1, further comprising,
 as long as the execution of the operation is not complete, causing a hardware circuit coupled to connecting pads of the memory to continue to impose command signals corresponding to the operation (see FIG 8: ST2).
As per claim 15, the method according to claim 1,
 wherein the memory is a flash memory (see [0237]).
As per claim 16, a finite state machine configured to implement the method according to claim 1 (see e.g., FIG 8).
As per claim 16, a system, 
comprising at least one memory configured to implement the method according to claim 1 (see FIG 12). 
As per claim 17, a method, comprising:
in response to a command to execute an operation to write data in, or erase data in, a memory, storing data in a data register that is representative of the operation to be executed ([0063]: “stores progress information of the restoration processing in 

in response to an interruption which occurs during performing of the operation which causes a reset of the memory (see [0230]); restarting the memory (see e.g., FIG 9: TURN ON POWER); reading the data that is representative of the operation to be executed from the register to confirm that the operation was not completed (see [0052]); repeating performing of the operation (see [0138]); and following completion of performing the operation, erasing the data from data register (see [0063]).
[The progress information is necessarily updated to reflect the operation is completed.] 
As per claim 18, the method according to claim 17, further comprising, 
before the repeating performing the operation, completely erasing a memory page subsequently configured to be modified by performing the operation (see [0133]).
As per claim 19, the method according to claim 17, 
wherein the data that is representative of the operation includes an operation code that is a function of a nature of operation to be performed in the memory (see [0139]: “flag”).
As per claim 20, the method according to claim 19, 
wherein the operation code is assigned a value chosen from a group of values consisting of: a first set of values, if no operation is being executed in the memory (see e.g., FIG 20: ST81); a second set of values, if a write operation is being executed in the memory; a third set of values, if an erase operation is being executed in the memory (see e.g., [0138]); and a fourth set of values, in case of configuration operation of the microcontroller, wherein the first and fourth sets of values are each preferably being made up of a single value.
[The claim does not require each value, only one.] 

wherein the second set of values comprises: a first value, if a write operation of a word is being executed in the memory; and a second value, if a write operation of several words, preferably eight words, is being executed in the memory (see [0138]).
[The claim does not require each value nor specifically require a second set of values, as per claim 20, rather the claim is met with only one.] 
	As per claim 22, the method according to claim 20, 
wherein the third set of values comprises: a third value, if an erase operation of a memory page is being executed in the memory (see [0138]); a fourth value, if an erase operation of a memory bank is being executed in the memory; and a fifth value, if an erase operation of several memory banks is being executed in the memory.
As per claim 23, the method according to claim 17, 
wherein the memory is a flash memory (see [0169]).
As per claim 24, the method according to claim 17, 
further comprising causing a hardware circuit coupled to the memory to continue to impose command signals corresponding to the operation on connecting pads of the memory in response to said reset (see e.g., FIG 1: 4).
As per claim 25, a finite state machine configured to implement the method according to claim 17 (see e.g., FIG 20)
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aarpan Savla can be reached on 5712724140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137